Citation Nr: 1015500	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for chronic lumbosacral strain with degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
2002 to December 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for low 
back disorder and assigned a 10 percent disability rating, 
effective in December 2006.  Subsequently, a July 2008 
Supplemental Statement of the Case (SSOC) assigned a 40 
percent disability rating effective back to the date of 
service connection in December 2006.  

In March 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for chronic lumbosacral 
strain with degenerative disc disease at a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

At the March 2010 hearing, the Veteran asserted that his 
service-connected low back disability had increased in 
severity since his most recent VA Compensation and Pension 
examination.  He asserted that he had increased symptoms of 
pain and numbness in his lower extremities.  The General 
Rating Formula for Diseases and Injuries of the Spine 
instructs to evaluate any associated objective neurologic 
abnormalities of a spine disability separately under the 
appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

Another VA examination is necessary to ascertain the extent, 
if any, that the Veteran has neurologic symptoms of his low 
back disability, which would warrant the assignment of, 
separate disability ratings.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  The Veteran should be accorded a spine 
examination for the purpose of rating his 
service-connected degenerative disc 
disease of the lumbar spine.  The report 
of examination should include a detailed 
account of all manifestations of service-
connected degenerative disc disease of the 
lumbosacral spine found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Range of motion testing of the 
thoracolumbar spine should be conducted 
and all results reported.  The examiner 
should provide a description of the 
effect, if any, of the Veteran's pain on 
the function and movement of his spine.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2009) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, the examiner should ascertain 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The claims folder and 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  The Veteran should be accorded a 
neurologic examination for the purpose of 
rating his service-connected lumbosacral 
degenerative disc disease and any other 
neurologic abnormalities of his service-
connected degenerative disc disease.  This 
may be done as part of the spine 
examination but the report of examination 
must include a detailed account of all 
manifestations of radiculopathy and other 
neurologic symptoms of the Veteran's 
degenerative disc disease of the 
lumbosacral spine.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examination report must include complete 
sensory and motor examination findings, as 
well as findings pertaining to the 
reflexes.  If neurologic symptoms related 
to the degenerative disc disease are 
present, the examiner is requested to 
indicate the nature of the symptoms 
(numbness, pain, incoordination, sensory 
loss, motor strength loss, etc.) as well 
as the approximate level of severity of 
the symptoms (mild, moderate, severe, 
complete paralysis).  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

3.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion 
report.  If this report does not include 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following the above, readjudicate 
the Veteran's claim for an increased 
initial disability rating claim for his 
service-connected chronic lumbosacral 
strain with degenerative disc disease.  
Specifically adjudicate whether 
separate disability rating(s) are 
warranted for neurologic abnormalities 
pursuant to 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  If 
the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran 
and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

